NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT


WILLIE FRANK HUNTER,                         )
                                             )
             Appellant,                      )
                                             )
v.                                           )      Case No. 2D17-3962
                                             )               2D17-3963
STATE OF FLORIDA,                            )
                                             )      CONSOLIDATED
             Appellee.                       )
                                             )

Opinion filed August 16, 2019.

Appeal from the Circuit Court for
Hillsborough County; Mark R. Wolfe, Judge.

Howard L. Dimmig, II, Public Defender, and
Clark E. Green, Assistant Public Defender,
Bartow, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, and David Campbell,
Assistant Attorney General, Tampa, for
Appellee.


PER CURIAM.


             Affirmed.



CASANUEVA, LUCAS, and BADALAMENTI, JJ., Concur.